United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-1732
                                 ___________

Jim L. Housley,                         *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Mary Jane Erwin, Mayor of the City      *
of Flippin, Arkansas; The City of       *
Flippin, Arkansas; John Doe Police      *
Officers, Flippin, Arkansas; John       *
Putnam, Marion County Prosecutor        *
and Policymaker for the County          *   Appeal from the United States
Prosecutor’s Office; Kenford Carter,    *   District Court for the
City and County Prosecutor and          *   Western District of Arkansas.
Policymaker for the County              *
Prosecutor’s Office; Linda Adams,       *   [UNPUBLISHED]
Court Reporter; Carl McBee, Sheriff     *
and final policy-maker for Marion       *
County Sheriff’s Department; James      *
Mike Moffet, Marion County Deputy *
Sheriff and Investigator for the        *
14th Judicial Drug Task Force;          *
Dwayne McFarland, Marion County         *
Deputy Sheriff; Steve Smothers,         *
Deputy Sheriff of Marion County;        *
Donny Yancey, Deputy Sheriff of         *
Marion County; Lyle Scott, Police       *
Officer for Mountain Home, Arkansas; *
Terry Johnson, Deputy Sheriff of        *
Baxter County and investigator for the *
14th Judicial Drug Task Force; Jim      *
Scott, Deputy Sheriff of Baxter County; *
Gary Jenkins, Arkansas State Highway     *
Patrol Trooper; Gary Small,              *
Investigator for the 14th Judicial       *
Drug Task Force; Linda Uchtman,          *
Informant working for the 14th           *
Judicial Drug Task Force; Benny          *
Magness, President of the Board of       *
Corrections for the Arkansas Prison      *
System; Dale Finley, Defense Attorney;   *
Beckey Gage, Arkansas State Highway      *
Patrol Trooper; Rodney Anderson,         *
Deputy Sheriff of Baxter County; Lee     *
Sanders, Deputy Sheriff for Baxter       *
County; Ezra Roberts, Deputy Sheriff     *
for Baxter County; Jason Pace, Deputy    *
Sheriff for Baxter County; Tom           *
Fleming, Deputy Sheriff for Marion       *
County; Shane Lane, Deputy Sheriff       *
for Marion County; Rickey Walker,        *
Deputy Sheriff for Marion County;        *
Sam Martin, Harrison City Police, 14th   *
Judicial Drug Task Force Investigator    *
and Officer for the United States Drug   *
Enforcement Agency; Robert               *
McCorkindale, Judge, Marion County;      *
Gordon Webb, 14th Judicial Drug Task     *
Force Member, policy-maker advisor to    *
police and office manager, prosecutor    *
for Marion, Baxter and Boone             *
Counties; Karen Waggenor, Juror;         *
Darlene Prine, Juror; Betty Schmidt,     *
Juror; City of Harrison, Arkansas;       *
John Doe, Police policy maker for the    *
City of Harrison Police Department;      *
John Doe, U.S. Drug Enforcement          *
Agency policy maker for Northwest        *
Arkansas; City of Mountain Home,         *


                                         -2-
Arkansas; John Doe, City police policy    *
maker for Mountain Home, Arkansas;        *
Baxter County Sheriff’s Department;       *
John Doe, Sheriff of Baxter County;       *
Marion County Sheriff’s Department;       *
John Does, Justices of the Supreme        *
Court of Arkansas; John Does, Prison      *
Officials; 14th Judicial Drug Task        *
Force,                                    *
                                          *
             Appellees.                   *

                                    ___________

                              Submitted: May 20, 2009
                                 Filed: May 26, 2009
                                  ___________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Jim Housley appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B) preservice
dismissal of his civil rights complaint and the court’s denial of his motion to proceed
in forma pauperis (IFP) on appeal. We grant leave to proceed IFP2 and affirm.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
      2
        We note that the district court has already ordered collection of the appellate
filing fee in installments.

                                         -3-
       Upon de novo review of the dismissal, see Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (standard of review), we agree that any claims Housley
asserted that challenged his conviction--explicitly or implicitly--were properly
dismissed, see Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973) (state prisoner
challenging conviction on federal constitutional grounds is limited to habeas corpus);
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (when state prisoner seeks damages
in § 1983 suit, district court must consider whether judgment would necessarily imply
invalidity of conviction and, if it would, must dismiss case if plaintiff cannot
demonstrate that conviction has already been invalidated), but we modify the
dismissal of any such claims for damages to be without prejudice, see Schafer v.
Monroe, 46 F.3d 43, 45 (8th Cir. 1995) (per curiam) (dismissal under Heck of claims
for damages should be without prejudice so plaintiff can refile if he satisfies Heck
requirements).

        We also agree that any other claims Housley raised which arose out of events
preceding his conviction were properly dismissed on statute-of-limitations grounds.
See 18 U.S.C. § 2520(e) (civil action may not be commenced later than 2 years after
date upon which claimant first has reasonable opportunity to discover violation); 42
U.S.C. § 1986 (1-year statute of limitations); Ark. Code. Ann. § 16-56-105 (3-year
personal-injury statute of limitations); Roach v. Owen, 689 F.2d 146, 146-47 (8th Cir.
1982) (per curiam) (state’s general statute of limitations usually applies to civil rights
suits; court properly applied Arkansas’s 3-year statute of limitations to plaintiff’s 42
U.S.C. § 1985 claim); Miller v. Norris, 247 F.3d 736, 739 (8th Cir. 2001) (Arkansas
3-year personal injury statute of limitations applies to 42 U.S.C. § 1983 action); see
also Myers v. Vogal, 960 F.2d 750, 751 (8th Cir. 1992) (per curiam) (district court can
dismiss IFP complaint under predecessor statute to § 1915(e)(2)(B) if it is apparent
statute of limitations has run).

      We also affirm the dismissal of Housley’s claims challenging his transfer and
conditions of confinement, because Housley’s allegations failed to state a claim on

                                           -4-
which relief may be granted. See Helling v. McKinney, 509 U.S. 25, 35 (1993)
(prisoner states Eighth Amendment claim by alleging prison officials have, with
deliberate indifference, exposed him to levels of ETS that pose unreasonable risk of
serious damage to his future health); Madewell v. Roberts, 909 F.2d 1203, 1207 (8th
Cir. 1990) (finding no protected liberty interest in particular prison classification
status; stating elements of Eighth Amendment claim for compelled labor).

       Finally, we find no reversible error by the district court in denying Housley’s
motion to amend his complaint to add allegations related to his parole status. See
Greenholtz v. Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1, 9-11 (1979)
(statute that provides for possibility of parole does not create liberty interest protected
by Due Process Clause); Holloway v. Dobbs, 715 F.2d 390, 393 n.3 (8th Cir. 1983)
(per curiam) (any error in district court denying plaintiff leave to amend complaint
against defendant who had not served responsive pleading was harmless because
amended complaint failed to state claim).

       In sum, the judgment is modified to reflect that, to the extent Housley has
asserted Heck-barred claims for damages, they are dismissed without prejudice, and
the judgment is affirmed as modified.
                      ________________________________




                                           -5-